IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41484

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 628
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 17, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAVID CHARLES LOOMIS,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified life sentence with thirty-year determinate
       term for lewd conduct with a minor under sixteen, and concurrent fifteen-year
       determinate sentence for sexual abuse of a child under the age of
       sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David Charles Loomis pled guilty to one count of lewd conduct with a minor under
sixteen, Idaho Code § 18-1508, and one count of sexual abuse of a child under the age of sixteen,
I.C. § 18-1506(1)(a). The district court imposed a unified sentence of life with thirty years
determinate on the lewd conduct charge and a concurrent fifteen-year determinate term on the
sexual abuse charge. Loomis appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Loomis’s judgment of conviction and sentences are affirmed.




                                                   2